Title: Naturalization, [31 December] 1794
From: Madison, James
To: 


[31 December 1794]

   
   On 29 December the Committee of the Whole considered the provision in the naturalization bill that required that an American citizen who had expatriated himself “should not be allowed to enter into the list of citizens again without a special act of Congress, and of the state from which he had gone.” (On the Democratic societies’ advocacy of the right of expatriation of American citizens who had accepted French military commissions from Genet, see Henry Lee to JM, 23 Jan. 1794, n. 2, and Republican Society of South Carolina to JM, 12 Mar. 1794, n. 1.) JM “did not think that Congress by the Constitution had any authority to readmit American citizens at all. It was only granted to them to admit aliens” (Philadelphia Gazette, 30 Dec. 1794). On 31 December Giles moved that aliens be required to renounce titles of nobility in order to qualify for American citizenship.


Mr. Madison approved of the motion. He regarded it as exactly to the business in hand, to exclude all persons from citizenship, who would not renounce forever their connection with titles of nobility. The propriety of the thing would be illustrated by this reflection, that if any titled orders had existed in America before the revolution, they would infallibly have been abolished by it.
